Citation Nr: 0201695	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  00-244 11A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury, claimed as secondary to service-connected 
instability of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to May 
1974.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO) which denied the veteran's 
claim of entitlement to service connection for a left knee 
disability.  

Other issue

In an August 2001 letter, the veteran raised a claim for 
service connection for a stomach disorder, claimed as 
proximately caused by anti-inflammatory medication prescribed 
for his service-connected right knee disability.  No action 
has yet been taken with regard to this claim and it is 
referred to the RO for appropriate action when the veteran's 
claims file is returned to the RO.


FINDINGS OF FACT

1.  The veteran's left knee was injured when his left foot 
was trapped in his three wheel all terrain vehicle (ATV) on 
August 31, 1996.  

2.  The veteran's service-connected right leg was not 
involved in the accident and was not the proximate cause of 
the left knee injury.


CONCLUSION OF LAW

Service connection is not warranted for residuals of a left 
knee injury on August 31, 1996.  38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left knee disability.  In essence, he contends that he 
injured his left knee because his service-connected right 
knee led to an injury involving an ATV in August 1996.

A review of the history of this case reveals that the veteran 
has claimed service connection for a left knee disability on 
various theories over a number of years.  Service connection 
for a left knee disability was previously denied by the Board 
in March 1988 and again in February 1991.  In those 
decisions, the Board considered whether direct service 
connection, service connection based on aggravation during 
service, and service connection secondary to service-
connected post-operative osteochondritis dissecans of the 
right knee was warranted.  The Board concluded that none of 
those theories of entitlement supported a grant of the 
benefit sought.  These decisions are final.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).  The Board's 
decisions may be revisited only upon the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).  

In the present appeal, the veteran has raised yet another 
theory of entitlement, namely that his service-connected 
right knee disability caused an injury to his left knee in 
August 1996.  The Board believes, as did the RO in 
adjudicating this claim, that this matter may be adjudicated 
on a de novo basis rather than as an inquiry as to whether 
new and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  In essence, the Board believes 
that the veteran's new theory of entitlement constitutes a 
separate claim and is not subject to the law and regulations 
concerning finality of previous Board decisions.  This 
conclusion does not prejudice the veteran, because it removes 
an impediment to full adjudication of his claim, namely the 
submission of new and material evidence.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Law and regulations

Secondary service connection

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  See 38 C.F.R. § 3.310 (2001).  When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a).  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Factual background 

In an August 1974 VA rating decision, service connection was 
granted for residuals of a right knee injury.  The veteran's 
service-connected right knee disability is currently 
denominated postoperative osteochondritis dissecans.

The veteran is seeking service connection for a left knee 
disability.  There is no doubt in the record that the veteran 
has had a left knee disability for many years.  In May 1979, 
he underwent a left knee medial meniscectomy.  He again 
injured his left knee in a June 1984 automobile accident.  A 
November 1994 letter from a private physician specializing in 
sports medicine and orthopedic surgery is to the effect that 
the veteran had mild to moderate degenerative changes in both 
knees and moderate patellofemoral syndrome, with 
exacerbations and remissions.  The physician opined that the 
veteran may require a total knee arthroplasty in the distant 
future if his degenerative changes were to become severely 
progressive.  VA rheumatology clinic records dated in 1995 
reflect that the veteran had diagnoses of degenerative joint 
disease, patellofemoral syndrome, and arthralgia of both 
knees.  Throughout the medical evidence of record are 
references to left and right knee instability and multiple 
prescriptions for various braces.  

As noted above, service connection for a left knee disability 
has been denied twice by the Board.  In essence, the Board 
determined that the veteran's left knee disability was not 
directly related to his service, nor was it related to his 
service-connected right knee disability.    

The veteran currently contends that during an August 31, 1996 
hunting trip, his right knee gave way and buckled when he was 
attempting to mount has all-terrain vehicle, thereby causing 
him to land on his left knee, and twisting it as he landed.  

The report of an emergency room visit on September 1, 1996 is 
of record.  The veteran went to the emergency room 
complaining of left knee pain.  Under the heading "Brief 
History," the following entry was recorded:

The patient is a 43 year old white male 
that was riding his three wheeler, states 
that he was turning and that his left 
foot got caught on the peg of the three 
wheeler and with his body weight shifting 
his knee twisted inwardly and he strained 
his left knee.  This happened yesterday 
and the patient complains more today of 
pain and effusion.  

The remainder of the report reflects the findings on physical 
examination and the recommended treatment.  The signature 
line at the end of the report bears the name of an M.D..  
Another notation at the end of the report indicates that the 
report was dictated on September 1, 1996, and transcribed two 
days later.  An X-ray study was conducted during the 
emergency room visit.  The report of the X-ray reflects that 
the veteran's left knee had "twisted and bent under while on 
four wheeler yesterday."  

In October 1996, the veteran underwent left knee anterior 
cruciate ligament reconstruction surgery.  The surgical 
reports and a subsequent progress report from the veteran's 
surgeon are of record; however, nothing in these records 
could be construed as pinpointing the cause or date of 
occurrence of the ligament tear.  

The veteran filed a claim for service connection in February 
1997, asserting that "an incident in late '96 when my 
service connected right knee gave away and caused me to fall 
injuring the opposite knee is the basis for this claim."  
During a personal hearing held the same month at the RO as to 
another issue, the veteran testified that he had had an 
incident where his right knee slipped, gave way, and he ended 
up twisting and tearing his left anterior cruciate ligament.  

In a statement submitted in July 1999, a friend of the 
veteran indicated that she had been hunting with the veteran 
on Labor Day weekend in 1996 when he injured his left knee.  
She described the event this way:  "As we prepared to get on 
our 3 wheel ATV's [all terrain vehicles] and go to the field, 
his right knee appeared unstable and his leg was unable to 
support his weight.  As he fell he twisted his left leg at 
the knee."  She also explained that she had taken him to the 
emergency room the following morning when his knee had become 
more swollen. 

During hearing testimony in September 2000 before an RO 
hearing officer and in October 2001 before the undersigned 
Board Member, the veteran testified that he believed that the 
author of the emergency room report had gotten the 
circumstances surrounding his August 1996 accident wrong.  He 
testified that he had slipped and twisted his left knee while 
attempting to mount the three wheel all terrain vehicle; that 
he slipped because his right knee was unstable and did not 
support his weight as he attempted to shift himself onto the 
vehicle.  He specifically asserted during both hearings that 
he had not been riding the vehicle, as was recorded in the 
emergency room report, but that he had been supporting his 
body on his right leg while getting onto the three wheel 
vehicle.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Although the RO certified this case to the Board prior to the 
enactment of the VCAA, the Board nevertheless finds that VA 
has met its duty to assist the veteran in the development of 
the claims on appeal under VCAA.  By virtue of the October 
2000 Supplemental Statement of the Case (SSOC), the veteran 
and his representative were provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claim on appeal.  The SSOC, in conjunction 
with the July 2000 Statement of the Case, also notified the 
veteran of the pertinent laws and regulations, as well as his 
due process rights.  Additionally, by letter of August 1998, 
the RO informed the veteran of the precise medical records 
which were needed to substantiate his claim.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including 
presenting his personal testimony at two hearings, including 
a hearing chaired by the undersigned in October 2001.  The RO 
has obtained copies of the medical records identified by the 
veteran and they are contained in his claims file.  There is 
no indication that there is any relevant evidence which 
currently exists and which has not been obtained.  Since the 
veteran has already been informed of the evidence needed to 
substantiate his claim and of the notification requirements, 
there is no prejudice to him in the Board proceeding to 
adjudicate the merits of the claims.
 
In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.

Discussion

As described above, the veteran has a long history of seeking 
service connection for his left knee disability, advancing a 
number of theories.  He now presents another theory of 
entitlement, expressed at two VA hearings, that his service-
connected right knee caused an injury to his left knee in 
August 1996.  The Board wishes to make it clear that it has 
drawn no inferences from the veteran's previous claims and 
has evaluated the current claim on its own merits.  
  
There is no question that the veteran's left knee problems 
long predated the August 1996 incident.  Thus, the issue to 
be resolved on appeal is whether the veteran sustained 
aggravation of his non-service-connected left knee disability 
during the August 31, 1996 accident which was proximately due 
to or was the result of his service-connected right knee 
disability. 

That the veteran has a current left knee disability is not in 
dispute.  That his service-connected right knee disability 
results in right knee instability is also not in dispute; it 
is rated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001), which is indicative of severe 
instability.  That he sustained some type of left knee injury 
on August 31, 1996 is also not in dispute.  The task before 
the Board is attempting to determine how the left knee injury 
occurred on August 31, 1996.  

Essentially, this case boils down to a question of 
credibility.  According to the veteran, his right knee gave 
way, causing him to land upon his left leg and twist his left 
knee.  If the veteran's statements are determined to be 
credible, then his left knee injury can be said to have been 
proximately caused by the right knee's instability.  However, 
there is of record evidence which calls into question the 
accuracy of the veteran's story.  In particular, the 
September 1, 1996 emergency room treatment report contains 
evidence to the contrary, as the report indicates that the 
veteran stated that his left foot was caught and the knee 
twisted.  The medical treatment records do not indicate or 
suggest any right knee involvement whatsoever.

In unscrambling these stories, it is important to observe 
that in the role of fact-finder years after the event in 
question, the Board can only rely upon the evidence of 
record.  It is the Board's responsibility to assess the 
credibility and weight to be given to each piece of evidence, 
in the context of the entire record.  See Madden, supra.  

Initially, the Board observes that the emergency room report 
is the sole contemporaneous description of the August 1996 
left knee injury.  Upon review, the Board is inclined to give 
this piece of evidence great credibility because of its 
contemporaneous nature and because of the precise description 
of the veteran's injury and symptoms contained in the report.  
The author of the report recorded the veteran's account of 
being unable to extricate his left foot which had been caught 
on the peg of his vehicle, thus twisting his knee as his body 
weight shifted through the turn.  This recitation of the 
veteran's history was clear and unambiguous.  Furthermore, 
according to the dictation note, the report was dictated the 
same day as the veteran was treated, meaning there was less 
time in which the details might have been forgotten or 
blurred.  

The veteran's story, on the other hand, appears to have been 
fleshed out for the record over time.  The veteran filed his 
claim for VA monetary benefits approximately six months after 
the injury.  He provided hearing testimony regarding the 
incident both four and five years after the event.  
Similarly, the witness statement, which conflicts with the 
emergency room record but is consistent  with the veteran's 
later assertions, was provided nearly three years after the 
fact.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneousness of the emergency room report is 
significant.  Furthermore, because the veteran was seeking 
medical treatment, it seems likely that he would report the 
event carefully and accurately so that the emergency room 
physicians would have a fully-informed history of the injury 
and provide appropriate treatment.  

In contrast, when the veteran thereafter presented his story 
of the August 1996 accident, he was seeking VA benefits 
rather than medical treatment.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his 
or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  

There is no doubt that the veteran is competent to relate the 
accident as he remembers it, as is his friend and witness.  
Thus, his competency is not at issue with regard to 
recounting the event itself.  Rather, it is his credibility 
which the Board finds is lacking.   In this case, if there 
was no conflicting evidence of record, the Board would be 
obligated to accept the veteran's recent statements 
concerning the nature of the August 1996 accident.  However, 
there exists very powerful conflicting evidence, in the form 
of the veteran's own statement to health care providers very 
soon after the incident.  

Simply put, the emergency room report of the accident is more 
convincing than the veteran's later statements made in 
support of a claim for monetary benefits.  Although the 
veteran asserts that the emergency room was busy and the 
physician must have recorded his story incorrectly, this 
assertion does not stand up in light of the detailed nature 
of the report, the corroborating history provided to the 
radiologist in conjunction with obtaining the X-ray, and the 
fact that the report was dictated by the physician the same 
day.

For these reasons, the Board places greater probative value 
upon the version of events which is reflected in the 
emergency room report, which does not refer to or implicate 
the veteran's service-connected right knee disability as a 
factor in the left knee injury.  The Board concludes that the 
veteran's left knee injury which occurred on August 31, 1996 
was not proximately caused by his service-connected right leg 
disability.  The preponderance of the evidence is against the 
veteran's claim for service connection based on aggravation 
of the left knee disability during the August 31, 1996 
accident.



ORDER

Service connection for residuals of a left knee injury is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

